Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2018 and January 11, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-15, 17-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh et al. WO2015/200789A1 (called Huh hereinafter).

Regarding independent claim 1, Huh teaches a system (Abstract) comprising: magnetic field detectors for spatial distribution across a dimension of a target (pg. 19 lines 7-19 “magnetic tunnel junction magnetometers”, “coil magnetic field sensors”; pg. 28 lines 3-5; pg. 29 line 23 to pg. 30 line 11; Figures 7 and 14, element 700) containing both a hydrocarbon and a mixture comprised of water and hydrophilic magnetic nanoparticles (pg. 14 lines 4-6; pg. 16 lines 21-28: “liquid carrier fluid”, “aqueous 
a data processing system to determine a saturation profile of the target based on the magnetic field (pg. 3 lines 18-27: “processing the magnetic response signal can comprise mapping the oil/water interfaces, oil saturation distribution, evolution of oil distribution/displacement, or combinations thereof”; pg. 20 lines 13-24). 

Regarding claim 2, Huh teaches the system of claim 1, and further teaches where the data processing system is configured to perform operations comprising: obtaining first data based on the magnetic field, the first data representing a magnitude of the magnetic field and a direction of the magnetic field (Fig. 7; pg. 3 lines 18-27; magnetic response signal would contain the magnitude and direction of the magnetic field); processing the first data to determine the saturation profile; and outputting second data representing the saturation profile (pg. 3 lines 18-27; processing the magnetic response signal results in a mapping of the target). 

Regarding claim 3, Huh teaches the system of claim 1, and further teaches where the data processing system is configured to determine, as part of the saturation profile, relative amounts of the hydrocarbon and the water across a dimension of the target (pg. 20 lines 22-24). 

Regarding claim 5, Huh teaches the system of claim 1, and further teaches where the saturation profile comprises a temporal component and a spatial component, the temporal component being indicative of a duration of at least part of the spatial component (pg. 20 lines 15-18: the magnetic response signal can comprise mapping the location, evolution, or combinations thereof). 

Regarding claim 6, Huh teaches the system of claim 1, and further teaches where the target is a core of a reservoir formation comprised of porous rock, the core being held by a core holder; and where 

Regarding claim 8, Huh teaches the system of claim 1, and further teaches where the hydrophilic magnetic nanoparticles are immiscible in crude oil (pg. 14 lines 19-22: the iron oxide nanoparticles are immiscible in crude oil). 

Regarding claim 9, Huh teaches the system of claim 1, and further teaches where the magnetic field detectors comprise inductively-coupled coil arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14). 

Regarding claim 10, Huh teaches the system of claim 1, and further teaches where the magnetic field detectors comprise magnetometers arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14; pg. 19 lines 10-15). 

Regarding claim 11, Huh teaches the system of claim 10, and further teaches where the magnetometers are configured to determine, based on the magnetic field, a magnetic field strength vector in three dimensions, the magnetic field strength vector representing changes in magnetic field strength across the target (pg. 19 lines 7-19; three-axis magnetometers are a common magnetic field sensors that one skilled in the art would know about and apply it to detect the magnetic response signal of the target). 

Regarding independent claim 12, Huh teaches a method of generating a saturation profile of a target containing a hydrocarbon (pg. 8 lines 20-24; pg. 20 lines 20-24), the comprising: 
forcing, through the target, a mixture comprised of water and hydrophilic magnetic nanoparticles to produce, within the target, a distribution of the mixture and the hydrocarbon (pg. 14 lines 4-6; pg. 16 lines 21-28: “liquid carrier fluid”, “aqueous solutions”, “water”; pg. 14, lines 19-22: the hydrophilic nanoparticles are the iron oxide nanoparticles; pg. 23 lines 14-17); 

generating the saturation profile of the target based on the magnetic field, the saturation profile representing at least part of the distribution (pg. 3 lines 18-27: “processing the magnetic response signal can comprise mapping the oil/water interfaces, oil saturation distribution, evolution of oil distribution/displacement, or combinations thereof”; pg. 20 lines 13-24). 

Regarding claim 13, Huh teaches the method of claim 12, and further teaches where the magnetic field is detected using magnetic field detectors spatially distributed across a dimension of the target (Figs. 7 and 14). 

Regarding claim 14, Huh teaches the method of claim 12, where generating the saturation profile is performed using a data processing system and comprises: obtaining first data based on the magnetic field, the first data representing a magnitude of the magnetic field and a direction of the magnetic field (Fig. 7; pg. 3 lines 18-27; magnetic response signal would contain the magnitude and direction of the magnetic field); processing the first data to determine the saturation profile; and outputting second data representing the saturation profile (pg. 3 lines 18-27; processing the magnetic response signal results in a mapping of the target). 

Regarding claim 15, Huh teaches the method of claim 12, and further teaches where generating the saturation profile comprises determining, as part of the saturation profile, relative amounts of the hydrocarbon and the water across a length of the target (pg. 20 lines 22-24). 

Regarding claim 17, Huh teaches the method of claim 12, and further teaches where the saturation profile comprises a temporal component and a spatial component, the temporal component being indicative of a duration of at least part of the spatial component (pg. 20 lines 15-18: the magnetic response signal can comprise mapping the location, evolution, or combinations thereof). 

Regarding claim 18, Huh teaches the method of claim 12, and further teaches where the target is a core of a reservoir formation comprised of porous rock, the core being held by a core holder; and where detecting is performed by magnetic field detectors are on the core holder (Figures 7 and 14, sample 702; pg. 29 line 27-30: “samples-in-coils” systems and the sample would be help by a core/sample holder).

Regarding claim 19, Huh teaches the method of claim 18, and further teaches where the magnetic field detectors comprise inductively-coupled coil arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14). 

Regarding claim 20, Huh teaches the method of claim 18, and further teaches where the magnetic field detectors comprise magnetometers arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14; pg. 19 lines 10-15). 

Regarding claim 21, Huh teaches the method of claim 20, and further teaches where the magnetometers are configured to determine, based on the magnetic field, a magnetic field strength vector in three dimensions, the magnetic field strength vector representing changes in magnetic field strength across the target (pg. 19 lines 7-19; three-axis magnetometers are a common magnetic field sensors that one skilled in the art would know about and apply it to detect the magnetic response signal of the target). 

Regarding claim 23, Huh teaches the method of claim 12, where the hydrophilic magnetic nanoparticles are immiscible in crude oil (pg. 14 lines 19-22: the iron oxide nanoparticles are immiscible in crude oil). 

Regarding claim 24, Huh teaches the method of claim 12, and further teaches further comprising: performing a correlation process based on the magnetic field to determine at least one of a direction that fluid is traveling through the core, a speed at which the fluid is traveling through the core, or . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Maroy et al. 6586371 (called Maroy hereinafter).

Regarding claim 7, Huh teaches the system of claim 1, but fails to teach where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon. 
Maroy teaches where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon (Abstract; Column 1 lines 60-67).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh with the water-based fluid as described by Maroy for the purpose of improving the optimizing recover of fluids contained in reservoirs.

Regarding claim 22, Huh teaches the method of claim 12, but fails to teach where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon. 
Maroy teaches where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon (Abstract; Column 1 lines 60-67).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh with the water-based fluid as described by Maroy for the purpose of improving the optimizing recover of fluids contained in reservoirs.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Filippov et al. 2018/0196897 (called Filippov hereinafter).

Regarding claim 4, Huh teaches the system of claim 1, but fails to teach where the saturation profile comprises a magnitude component and a direction component, the magnitude component being indicative of an amount of water in the target and the direction component being indicative of a direction of flow of the water through the target.
Filippov teaches where the saturation profile (para [0050 and 0053]; a saturation profile of the water along the length of the wellbore is made) comprises a magnitude component (para [0050 and 0053]; indication of water at a particular length of the wellbore) and a direction component (para [0050 and 0053]; the length of the wellbore), the magnitude component being indicative of an amount of water in the target (para [0050 and 0053]) and the direction component being indicative of a direction of flow of the water through the target (para [0050 and 0053]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh with the saturation profile as described by Filippov for the purpose of determining the water/porosity content of a sample while improving the measuring accuracy of the sample formation properties.

Regarding claim 16, Huh teaches the method of claim 12, but fails to teach further comprising where the saturation profile comprises a magnitude component and a direction component, the magnitude component being indicative of an amount of water in the target and the direction component being indicative of a direction of flow of the water through the target.
Filippov teaches where the saturation profile (para [0050 and 0053]; a saturation profile of the water along the length of the wellbore is made) comprises a magnitude component (para [0050 and 0053]; indication of water at a particular length of the wellbore) and a direction component (para [0050 and 0053]; the length of the wellbore), the magnitude component being indicative of an amount of water in the target (para [0050 and 0053]) and the direction component being indicative of a direction of flow of the water through the target (para [0050 and 0053]).
.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huh et al. discloses “Determination of oil saturation in reservoir rock using paramagnetic nanoparticles and magnetic field” (see 2013/0091941)
Hogendoorn et al. discloses “Flowmeter with a measuring device implementing a tomographic measuring principle” (see 10151817)
Appel et al. discloses “Chemically-selective imager for imaging fluid of a subsurface formation and method of using same” (see 10481291)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867